Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalakrishnan et al (US 2015/0265164).
Regarding claims 1 and 11, Gopalakrishnan et al disclose a method of managing workflow during the analysis of ECG waveforms obtained from a patient, comprising: obtaining an ECG waveform from the patient at a recording device 103; communicating the recorded ECG waveform through connection103a from the recording device 103 to an analysis server 113. 
Regarding claims 2 and 12, Gopalakrishnan et al disclose the step of displaying the recommended action on the recording device comprising phone 1018.  
Regarding claims 3 and 13, Gopalakrishnan et al disclose the step of carrying out the recommended action on the patient using the recording device comprising phone 1018.  
Regarding claims 4 and 14, Gopalakrishnan et al disclose the step of determining a recommended action comprises: utilizing machine learning to compare the recorded ECG waveform to previous patient ECG waveforms and previous patient actions; and generating the recommended action based on the machine learning analysis.  In step 408, the subset of ECG data is analyzed using a machine learning algorithm, and a risk level to the ECG data is assigned in step 410.
Regarding claims 5 and 15, Gopalakrishnan et al disclose the step of communicating the recommended action from the analysis server to the recording device while the patient is at the 
Regarding claim 6, Gopalakrishnan et al disclose the step of recording the recommended action and the ECG waveform at the analysis server. See paragraphs [0066] and [0070].  
Regarding claim 7, Gopalakrishnan et al disclose the steps of: generating an initial analysis at the recording device comprising phone 1018 based on the ECG waveform; and communicating the initial analysis and the ECG waveform to the analysis server. See paragraph [0070]. 
Regarding claim 8, Gopalakrishnan et al disclose the recommended action is determined based on the initial analysis. See paragraphs [0070], [0073] and [0076]. 
Regarding claim 9, Gopalakrishnan et al disclose the machine learning utilizes the recorded recommended actions to determine the recommended action. In step 408, the subset of ECG data is analyzed using a machine learning algorithm, which assigns a risk level based on the recorded recommended actions to the ECG data in step 410. The system then determines the recommended action based on whether the risk level is high, as shown in step 412. 
Regarding claim 10, Gopalakrishnan et al disclose the recommended action includes generating a selected report from the ECG waveform. If the risk level is high, a high risk level alert can be sent to the patient with the option of sending the ECG to the medical professional for interpretation, as shown in step 416.
Regarding claim 16, Gopalakrishnan et al disclose the machine learning utilizes the recorded recommended patient actions to determine the recommended patient action. The 
Regarding claim 17, Gopalakrishnan et al disclose the recommended patient action includes generating a selected report from the ECG waveform. The recommended patient action of taking medication includes generating a selected report from the comparison and analysis of a single patient's ECG data. See paragraph [0070].
Regarding claim 18, Gopalakrishnan et al disclose the recommended patient action includes adjustments to the recording device. The adjustments include risk level matching a medical diagnosis which determines the recommended patient action, as shown in step 432.
Regarding claim 19, Gopalakrishnan et al disclose the recommended patient action includes the selection of a selected report type. A report type is selected from recommendations page 1200. See paragraph [0114].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
2/5/2022